The appellee, under a special appearance for the purpose of filing a motion to dismiss, has shown that the record discloses the following facts: That a judgment was rendered 1, 2.  October 19, 1932, in favor of appellee and against the appellant and that a motion for new trial was overruled on December 19, 1932, on which date an appeal was prayed and the appellant granted thirty days thereafter to file its appeal bond with the "Metropolitan Casualty Company," as surety thereon, which surety was then approved by the court.
On January 4, 1933, appellant filed in the office of the clerk below, in vacation, an appeal bond with The Metropolitan Casualty Insurance Company of New York as surety. There has been no general appearance by the appellee here and no steps have been taken to bring him into court. The cause has been on the docket more than ninety days and since no appeal bond has been executed by a surety approved by the trial court, there has been a failure to perfect a term time appeal. The bond filed has never been approved by the trial court and this cause having been on the docket more than ninety days, *Page 642 
with no appearance by the appellee and no steps having been taken to bring him in, there is an absolute failure to perfect the appeal, either as a term time or vacation appeal and under rule 36 the clerk is directed to enter an order, this day, dismissing this appeal.